                                          Case 4:19-cv-01219-HSG Document 31 Filed 02/08/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MANETIRONY CLERVRAIN,                             Case No. 19-cv-01219-HSG
                                   8                     Plaintiff,                        ORDER DENYING REQUEST FOR
                                                                                           MISCELLANEOUS RELIEF
                                   9             v.
                                                                                           Re: Dkt. No. 29
                                  10     EDMUND J. BROWN, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff filed the instant pro se civil rights action pursuant to 42 U.S.C. § 1983. On May

                                  14   31, 2019, the Court dismissed the complaint with leave to amend because, among other things, it

                                  15   was incoherent and incomprehensible. Dkt. No. 17. On July 24, 2019, the Court dismissed this

                                  16   action and entered judgment in favor of defendants because plaintiff had not filed an amended

                                  17   complaint. Dkt. Nos. 19, 20. Plaintiff has now filed a pleading titled “Motion for ‘Enabling Right

                                  18   Status or Racial Neutral Content or [‘Revoke Alien Status Act’] indeed for Opportunity (RASA)

                                  19   by Invoking the Comprehensive Judicial Reform Act (CJRA).” Dkt. No. 29. This motion is

                                  20   DENIED. This case was closed over a year and a half ago. The Court will not entertain further

                                  21   motions in this closed case.

                                  22          This order terminates Dkt. No. 29.

                                  23          IT IS SO ORDERED.

                                  24   Dated: 2/8/2021

                                  25                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  26                                                   United States District Judge
                                  27

                                  28
